Citation Nr: 1040267	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In his December 2007 substantive appeal, the Veteran requested a 
hearing before the Board at the RO.  A hearing was scheduled for 
July 2009.  The record indicates that the Veteran cancelled the 
hearing, and no other requests to reschedule the hearing have 
been received.  Under these circumstances, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(e) (2010).

In the September 2010 written brief, the Veteran's representative 
raised the issue of entitlement to an increased rating for a 
service-connected right knee disability.  This issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ) and the Board does not have jurisdiction over it.  
Therefore it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that service connection is warranted for 
left ear hearing loss as it was incurred during his active duty 
service as a mechanic.  While he was provided a VA audiological 
examination in October 2006, the Board finds that the medical 
opinion provided by the examiner is not adequate and a new 
examination is necessary. 

The October 2006 VA examiner was asked to provide a medical 
opinion addressing whether the Veteran's bilateral hearing loss 
was at least as likely as not caused by active duty service.  
While the examiner noted that the Veteran's left ear hearing was 
found normal on in-service and 1976 audiograms, an opinion 
specifically addressing the question posed by the RO was not 
provided.  Instead, the examiner merely stated that in her 
opinion the Veteran should be service-connected for the amount of 
hearing loss seen in the right ear at discharge and not for the 
total current bilateral hearing loss.  This statement is not 
responsive to the requested medical opinion.  In addition, the VA 
examiner noted that none of the Veteran's private medical records 
were reviewed prior to the rendering of the medical opinion.  The 
claims folder does contain records, including audiograms, from a 
private audiologist dating from 1994 to 2004.  These records 
should have been reviewed by the examiner before a medical 
opinion was issued.  

Once VA undertakes the effort to provide an examination for a 
service-connection claim, it must provide an adequate one.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, upon 
remand, the Veteran should be provided a VA audiological 
examination and proper medical opinion addressing the nature and 
etiology of any left ear hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological 
examination, with an appropriate examiner, 
to determine the nature and etiology of the 
claimed left ear hearing loss.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file, including records 
of private audiological treatment, in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
service treatment records and the medical 
opinions in support of the claim, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any diagnosed left ear 
hearing loss is etiologically related to 
any incident of the Veteran's active 
service, including noise exposure 
associated with his service as a mechanic.
A complete rationale should be provided for 
all expressed opinions.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the claim remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and provide an adequate 
opportunity for response before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



